Citation Nr: 1217624	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In March 2012, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is of record. 

In July 2011, following the RO's issuance of a statement of the case earlier that month, the RO received the Veteran's substantive appeal along with copies of the Veteran's time cards and videonystagmography (VNG) test results from Precision Hearing and Balance Center, dated in April 2011.  This evidence was not accompanied by a written waiver of review by the RO.  See 38 C.F.R. § 20.1304(c).  Although a VA examiner in May 2011 indicated that he had reviewed the April 2011 VNG test results, the results were not on file prior to July 2011.  Thus, it is not clear whether the RO reviewed this evidence.  In any event, in view of the favorable decision below with respect to the issue of service connection for vertigo, there is no prejudice to the Veteran in proceeding with a decision at this time rather than remanding the case to the RO for its review of the new evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to a TDIU is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's vertigo, diagnosed as benign paroxysmal positional vertigo, is attributable to service.


CONCLUSION OF LAW

The Veteran's vertigo, diagnosed as benign paroxysmal positional vertigo, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 2002) with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of VCAA. See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson,  19 Vet. App. 473 (2006).  The Board, however, need not consider the question of VCAA compliance because there is no detriment to the appellant as a result of any VCAA deficiencies with respect to the issue of service connection for vertigo.  This is in view of the fact that the full benefit sought by the Veteran with respect to this issue is being granted by this Board decision.  The RO will have the opportunity to address the issues of the appropriate disability rating and effective date of the award at the time it implements the Board's decision.  At this time, any deficiency is harmless with respect to this issue presently being decided.

II.  Analysis

Facts

The Veteran's service record shows that he had three years of foreign service and that his primary specialty title was that of an indirect fire infantryman.  

The Veteran's service treatment records include a November 1976 Report of Medical History showing that he denied having a history of dizziness or fainting spells.  An October 1980 record shows that he denied vertigo amid complaints of headaches and tinnitus.  These records reflect diagnoses of tinnitus and sensorineural hearing loss and show that the Veteran was issued a hearing aid.  At separation, the Veteran denied a history of dizziness or fainting spells on an October 1980 Report of Medical History.  This report also notes that the Veteran's firing of mortars for three to four years maimed his hearing.  

In April 1981, the Veteran underwent a VA audiological examination, but he did not complain of, nor was he found to have, vertigo at that time.

In July 1981, the RO granted service connection for bilateral hearing loss.  

VA outpatient records from 2005 through 2007 reflect problems with vertigo and dizziness. 

In April 2007, the Veteran filed a claim for service connection for Meniere's syndrome.

The Veteran complained of vertigo episodes at a VA audiological examination in June 2007.  He reported four years of artillery noise exposure, and denied exposure to occupational or recreational noise.

In a statement dated in June 2007, the Veteran reported that he began feeling dizzy mostly in the afternoons or after moving around for a while in different directions.  

In December 2007, the RO denied service connection for Meniere's syndrome.

VA outpatient records from January 2008 to May 2008 reflect diagnoses of vertigo.  

Records from the Social Security Administration include a disability determination, dated in September 2009, showing that the Veteran was awarded disability benefits due to a primary diagnosis of disorders of the back (discogenic and degenerative), and a secondary diagnosis of mood disorders.  These benefits were made effective in December 2008.  These records also include the Veteran's report of vertigo since 2005.

In a "To Whom It May Concern" letter from R. A. Coca Rivera, M.D., dated in November 2009, Dr. Coca Rivera reported that the Veteran had bilateral sensorineural hearing loss and tinnitus that began in service and that together with these inner-ear problems the Veteran had developed vertigo.  She said that this was shown in recent audiologic testing.  She went on to opine that all of the Veteran's symptoms had the same etiologic factor and that the Veteran was exposed to extreme noise during service.  She explained that the Veteran's inner-ear damage had the result of three symptoms, i.e., hearing loss, tinnitus and vertigo.  She also pointed out that this was well established in medical literature.  She concluded by stating that the Veteran's vertigo was caused by his exposure to extreme noise during service.

VA examination records show that the Veteran underwent an Ear, Nose and Throat (ENT) examination in January 2011 and reported experiencing recurrent dizziness since 1978.  He also reported being exposed to four years of artillery noise in service.  

The Veteran also underwent a VA audiological examination that was performed in March 2011.  The examiner stated in his report that he could not offer any medical opinion because VNG equipment necessary for vestibular assessment was malfunctioning.

Records from Precision Hearing and Balance Center dated in April 2011 indicate that VNG test results suggested benign positional paroxysmal vertigo (BPPV) for the left side.  Results also revealed "[a] possible central nervous system lession [sic] could be associated to abnormal visual test response and spontaneous nistagmus presence."

In an addendum VA report in May 2011, the January 2011 ENT examiner provided a final diagnosis of BPPV.  He based his diagnosis on his examination of the Veteran, audiological studies and VNG testing.  He opined that the Veteran's claimed vertigo was not related to his hearing loss.  

The Veteran testified at a Board hearing in March 2012 that he began experiencing vertigo sporadically in 2005 and that it became more constant in 2006.  He estimated that he experiences vertigo episodes three times a week.  His spouse testified that the Veteran is not able to stand up when he gets dizzy and has to take a pill that his doctor prescribed.  The Veteran's representative noted that there is medical evidence on file from Dr. Coca Rivera that supports the Veteran's claim for service connection for vertigo.  

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997);38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 123, 134-5 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions; an examination is adequate when based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation).

Discussion

As shown in the May 2011 VA examination addendum report, among other records, the Veteran has a current diagnosis of vertigo, recently diagnosed as BPPV.  Thus, he has the vertigo disability that he claims.  The remaining question is whether there is evidence of an injury in service and evidence supporting an etiological link between such injury and this present disability.  38 C.F.R. § 3.303.

In terms of an injury in service, the Board notes that the Veteran had peacetime service thus making the provisions under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) inapplicable.  Nonetheless, the Board concedes that he was exposed to hazardous artillery noise while serving as an indirect fire infantryman in the United States Army from January 1977 to January 1981.  

Regarding evidence of a nexus between the claimed in-service noise exposure and the present disability of vertigo, the weight of evidence favors the Veteran's claim.  

Evidence that supports a nexus to service consists of Dr. Coca Rivera's November 2009 opinion that the Veteran's vertigo was caused by his exposure to extreme noise during service.  Dr. Coca Rivera explained that all of the Veteran's symptoms, i.e., service-connected hearing loss and tinnitus, as well as vertigo, had the same etiologic factor and that the Veteran was exposed to extreme noise during service.  She went on to state that these three symptoms were the result of inner-ear damage and that this was well established in medical literature.  The Board finds that this opinion is supported with medical reasoning and literature and is based on an accurate history of the Veteran's noise exposure in service.  Thus, it is of significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-5 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions; an examination is adequate when based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation).

In contrast, there is the May 2011 addendum opinion of the VA ENT examiner who opined that the Veteran's claimed vertigo was not related to his hearing loss.  Not only did this examiner fail to provide any rational for his opinion, but he also failed to address the issue on a direct service connection basis.  That is, he only addressed the likelihood of a nexus between the Veteran's vertigo and service-connected hearing loss, but did not address the likelihood of nexus between the Veteran's vertigo and service, namely exposure to artillery noise.  Consequently his opinion is of diminished probative weight.  

Inasmuch as the probative medical evidence in this case relates the Veteran's vertigo to noise exposure in service, the Board finds that the preponderance of the evidence favors granting the Veteran's claim of entitlement to service connection for vertigo.  Accordingly, the Veteran's claim of service connection for vertigo, diagnosed as BPPV, is granted.  38 C.F.R. § 3.303.


ORDER

Service connection for vertigo, diagnosed as benign paroxysmal positional vertigo, is granted.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities.  Service connection is established for bilateral sensorineural hearing loss, rated 40 percent disabling; neurodermatitis, both legs, rated 10 percent disabling; degenerative joint disease, right knee, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and lumbar muscle spasms, degenerative disc disease of L5-S1 level and degenerative changes, rated 10 percent disabling; for a total combined rating of 60 percent.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).  Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) if it is determined he is indeed incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

As shown above, the Veteran does not meet the threshold minimum rating requirements for consideration of unemployability under 38 C.F.R. § 4.16(a); however, the Board's grant of the claim above for service connection for vertigo may significantly impact the claim for a TDIU based on the RO's assignment of a rating for vertigo.  That is, the assigned rating for vertigo could affect the Veteran's total combined rating and possibly meet the threshold minimum rating requirements for consideration of unemployability under 38 C.F.R. § 4.16(a).  See e.g. Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing  Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, a determination with respect to the Veteran's claim of entitlement to a TDIU must be deferred pending the RO's assignment of a rating for the Veteran's now service connected vertigo. 

Based on the foregoing, the case is REMANDED for the following action:

After assigning an appropriate evaluation for the Veteran's service-connected vertigo and conducting any additional development deemed appropriate regarding the claim of entitlement to a TDIU, consideration should again be given to the claim for a TDIU based on all of the evidence of record, including copies of the Veteran's time cards that he submitted in July 2011.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


